             CASE 0:20-cv-02195-NEB-BRT Doc. 40 Filed 10/30/20 Page 1 of 1




80 South Eighth Street                                            Amy Erickson
500 IDS Center                                                    Attorney
Minneapolis, MN 55402                                             amy.erickson@lathropgpm.com
Main: 612.632.3000                                                612.632.3470




October 30, 2020

The Honorable Nancy E. Brasel                                                           E-Filed
United States District Court
316 North Robert Street
St. Paul, MN 55101

Re: Council on American-Islamic Relations – Minnesota and League of Women Voters of
    Minnesota v. Atlas Aegis LLC, Anthony Caudle and John Does #1-10
    Case No. 0:20-cv-02195

Dear Judge Brasel:

Enclosed and served upon the Court is a copy of the Bond for Preliminary Injunction in the
above-captioned action, which has been electronically notarized by Council on American-
Islamic Relations – Minnesota and League of Women Voters of Minnesota. An original copy of
the bond will be delivered to the Court.

Very truly yours,

LATHROP GPM LLP


By        /s/Amy Erickson
          Amy Erickson

AE/cdn
Enclosure
cc:    Julia Dayton Klein
       Terrance W Moore

GP:4821-2617-8512 v1
